Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Arc Energy Trust announces 2008 income tax information CALGARY, Jan. 27 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC" or "the Trust") announces its 2008 Income Tax Information to be as follows: << ARC ENERGY TRUST (AET.UN) 2 CANADA REVENUE AGENCY (CRA) ACCOUNT NUMBER T16-4073-86 The following information is intended to assist individual Canadian unitholders ("Unitholders") of the Trust in the preparation of their 2008 T1 Income Tax Return. THE INFORMATION CONTAINED HEREIN IS BASED ON ARC ENERGY TRUST'S UNDERSTANDING OF THE INCOME TAX ACT (CANADA) AND THE REGULATIONS THEREUNDER. UNITHOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS WITH RESPECT TO THEIR PARTICULAR CIRCUMSTANCES. Legal Status of the Trust: The Trust is subject to Canadian income tax on a similar basis to that of an individual. The Trust has a December 31 year-end and each year the Trust performs an income tax calculation and allocates its taxable income to Unitholders. Taxation of Cash Distributions: Trust Units held within an RRSP, RPP, RRIF, RESP or DPSP No amounts are to be reported for income tax purposes in respect of cash distributions received by a Registered Retirement Savings Plan ("RRSP"), Registered Pension Plan ("RPP"), Registered Retirement Income Fund ("RRIF"), Registered Education Savings Plan ("RESP") or Deferred Profit Sharing Plan ("DPSP") or any other such registered plans (collectively referred to as "Deferred Plans"). Trust Units held outside of a Deferred Plan >> For cash distributions received by a Canadian resident individual outside of a Deferred Plan, 98% of the payments are taxable as income, with the remaining 2% being a tax deferred return of capital. The following table outlines the breakdown of cash distributions per unit paid or payable by the Trust with respect to record dates for the period January 31, 2008 to December 31, 2008 for Canadian Income Tax purposes. << Tax Taxable Deferred Amount Amount Total (Box 26 (Box 42 Cash Other Return of Distri- Record Date Payment Date Income) Capital) bution January 31, 2008 February 15, 2008 $0.1960 $0.0040 $0.20 February 29, 2008 March 17, 2008 $0.1960 $0.0040 $0.20 March 31, 2008 April 15, 2008 $0.1960 $0.0040 $0.20 April 30, 2008 May 15, 2008 $0.1960 $0.0040 $0.20 May 31, 2008 June 16, 2008 $0.2352 $0.0048 $0.24 June 30, 2008 July 15, 2008 $0.2352 $0.0048 $0.24 July 31, 2008 August 15, 2008 $0.2744 $0.0056 $0.28 August 31, 2008 September 15, 2008 $0.2744 $0.0056 $0.28 September 30, 2008 October 15, 2008 $0.2352 $0.0048 $0.24 October 31, 2008 November 17, 2008 $0.2352 $0.0048 $0.24 November 30, 2008 December 15, 2008 $0.1960 $0.0040 $0.20 December 31, 2008 January 15, 2009 $0.1470 $0.0030 $0.15 Total $2.6166 $0.0534 $2.67 >> Unitholders who held their Trust Units outside of a Deferred Plan, through a broker or other intermediary and received cash distributions during the period, will receive "T3 Supplementary" slips directly from their broker or intermediary, not from the transfer agent or the Trust. Registered Unitholders of Trust Units who received cash distributions during the period from the transfer agent, Computershare Trust Company of Canada, (and not from a broker or intermediary), will receive "T3 Supplementary" slips directly from Computershare Trust Company of Canada.
